DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/19/2020 have been fully considered but they are not persuasive. Applicant has amended the claims to recite automatically determining resting and maximum heart rates of a user, in order to distinguish the invention over prior art that shows taking and entering a user’s pulse data into a system. Applicant argues that the prior art does not automatically determining parameters and therefore does not show calculations based on automatically determined parameters. The implication is that the prior art shows data entry and calculations from entered data. Examiner disagrees that Almen lacks showing automatically determined parameters and calculations based on the automatically determined parameters. As previously cited, Almen shows automatically monitoring changes in a user’s heart rate, to show determination of heart rate variability. It follows, then, that the calculations based on the monitored heart rate variability shows calculations based on automatically determined heart rate parameters. Examiner maintains that the combination of Almen and Najarian renders obvious the claimed invention. 
Claim Objections
Claim 23 is objected to because of the following informalities: a period is missing at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-19, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Almen (US 2009/0099462 A1, hereinafter “Almen”) in view of Najarian et al (US 2012/0123232 A1, hereinafter “Najarian”) (both previously cited).
Regarding claims 1 and 14, Almen shows continuously monitoring data from a wearable, continuous-monitoring physiological measurement system worn by the user (Fig. 1) to obtain continuous heart rate data 42 as a time series of heart rate data (Fig. 2) (para. 0088-0095), so that continuous monitoring thereby shows automatically monitoring/determining heart rate data. Almen shows automatically determining (as shown by the continuous monitoring, above) a resting heart rate and a maximum heart rate and calculating a heart rate variability based on the continuous heart rate data (Abstract; para. 0008, para. 0045-0046), automatically detecting an exercise activity of the user (para. 0015) and generating an intensity and activity score from 
Almen shows generating an intensity score from heart rate reserve data, above, but lacks explicitly showing wherein generating an intensity score provides a quantitative assessment of an intensity of the exercise activity using a weighted sum of heart rate reserve Najarian teaches a similar system of continuously monitoring heart rate using a worn monitor (para. 0022-0025), assessing sleep quality (para. 0133) and user recovery (para. 0145), in order to log the user’s exercise routine and recovery states in a record (para. 0135, 0145). Najarian further teaches explicitly using weighted sum calculations in order to assess for derivations from expected data (para. 0142), with raw sensor data processed and analyzed using an algorithm comprising weighting the data and using weighted sum of the heart rate data in order to analyze for a user’s heart rate variability and activity state, including derivations to show intensity of the activity (para. 0141-0144). Since both Almen and Najarian show using algorithms to calculate heart rate data and analyze for an activity intensity of a user, wherein Almen shows analyzing for deviation, and Najarian shows analyzing for derivation, to process heart rate data for heart rate variability in order to assess for activity intensity and if there is an abnormal event from the intensity, then it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Almen’s system to include Najarian’s weighted sum calculations for the purpose of analyzing for derivations from expected data in order to more accurately assess for activity intensity and improve the assessment of abnormal events.

Regarding claims 2 and 15, Almen further shows wherein generating an intensity score includes analyzing the exercise activity on a remote server (para. 0046, 0054).

Regarding claims 4 and 17, Almen further shows wherein generating a recovery score includes analyzing the physical recovery state on a remote server (para. 0059).
Regarding claims 5 and 18, Almen further shows determining a qualitative assessment of the physical recovery state and communicating the qualitative assessment to the user (para. 0059).
Regarding claims 6 and 19, Almen further shows generating periodic updates to the user concerning the physical recovery state (para. 0048, wherein the smarthome system generates the periodic updates for interaction with or perception by the user; para. 0060, periodic updates that are accessible by the user).
Regarding claim 7, Almen further shows that the recommendation is generated on a remote server (para. 0048, 0054, and 0060).
Regarding claims 8 and 9, Almen further shows a system for analyzing gathered physiological data and assessing the data to automatically generate a recommendation on a change to an exercise routine of the user, as discussed above. Almen shows that the recommendation can be generated on a remote server (para. 0048, 0054, 0060), for access by the user, whether by direct communication to the user or from a user’s physician or smarthome system. Almen lacks explicitly showing that the communication is an electronic mail or in a web page. Najarian teaches a similar system of continuously monitoring heart rate using a worn monitor (para. 0022-0025), assessing sleep quality (para. 0133) and user recovery (para. 0145), 
Regarding claims 10, 12, and 14, Almen further shows generating the recommendation based upon a number of cycles of exercise and rest, including automatically detecting sleep state and assessing for sleep quality, and assessing for exercise activity and the physical recovery state (para. 0058, 0060, 0088-0099).
Regarding claim 21, Almen further shows wherein the visual display includes a display screen of the wearable continuous-monitoring, physiological measurement system (para. 0053), wherein said visual display includes a computer monitor (since the device is considered to be a wrist-worn computer, wherein the display of said computer is a computer monitor). Almen also shows wherein the visual display includes other devices (para. 0053), including a 
Regarding claim 23, the combination of Almen and Najarian renders obvious the invention of claim 1 above. Almen teaches determining instantaneous and average heart rate (para. 0064), wherein the heart rate is automatically determined (para. 0063) and the automatically determined heart rate is used for calculating the average heart rate. Najarian teaches that it is known to automatically monitor, in real-time, a moving average of heart rate (para. 0009, the real-time QRS detection algorithm based on a simple moving average filter), and over a period of time (para. 0106), which provides the benefit of calculating a heart rate variability pattern and calculating weighted scores for a physiological state (para. 0142-0145). Since the algorithm to calculate a moving average, over a period of time, is known, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to include a feature that the automatically determined resting heart rate includes a moving average of day-to-day resting heart rates, in order to beneficially provide calculation of resting heart rate variability and calculation of relevant patterns and weighted scores of the day to day resting heart rates, as taught by Najarian above, for the purposes of the invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792